RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0016p.06

                  UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                  ┐
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 18-4092
       v.                                                   │
                                                            │
                                                            │
 ANDRE D. HATCHER, JR.,                                     │
                               Defendant-Appellant.         │
                                                            ┘

                       Appeal from the United States District Court
                      for the Northern District of Ohio at Cleveland.
                   No. 1:17-cr-00287-1—John R. Adams, District Judge.

                                 Argued: December 4, 2019

                             Decided and Filed: January 13, 2020

                  Before: MOORE, CLAY, and SUTTON, Circuit Judges.

                                     _________________

                                           COUNSEL

ARGUED: Christopher M. Bruno, MCDERMOTT WILL & EMERY, LLP, Washington, D.C.,
for Appellant. James A. Ewing, UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio,
for Appellee. ON BRIEF: Christopher M. Bruno, Paul M. Schoenhard, Le Chen,
MCDERMOTT WILL & EMERY, LLP, Washington, D.C., Christopher M. Bruno,
TENSEGRITY LAW GROUP LLP, McLean, Virginia, for Appellant. Ranya Elzein, UNITED
STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for Appellee.

       MOORE, J., delivered the opinion of the court in which CLAY, J., joined. SUTTON, J.
(pp. 16–20), delivered a separate dissenting opinion.
 No. 18-4092                       United States v. Hatcher                              Page 2


                                     _________________

                                           OPINION
                                     _________________

       KAREN NELSON MOORE, Circuit Judge. Andre Hatcher, Jr. pleaded guilty to felon in
possession of a firearm and escape, and the district court sentenced him to seventy-two months in
prison, which was an upward variance of twenty-one months from the top of the Guidelines
range. Hatcher now appeals this sentence on the grounds that it is procedurally and substantively
unreasonable. For the reasons set forth in this opinion, we VACATE the sentence of the district
court and REMAND for resentencing consistent with this opinion.

                                     I. BACKGROUND

       On March 16, 2017, Andre Hatcher, Jr. escaped from the Oriana House Residential
Reentry Center (RCC), where he was confined by virtue of a forty-six-month sentence for felon
in possession of a firearm.    R. 17 (PSR ¶ 10) (Page ID #97).         On April 13, 2017, law
enforcement responded to a call regarding a shooting and found Hatcher lying on the ground
with a gunshot wound to the head. Id. ¶ 8. While performing first aid on Hatcher, an officer
observed a firearm tucked in Hatcher’s waistband. Id. After Hatcher was taken to the hospital,
he left and was not apprehended until May 2018, when he was found by law enforcement after
being shot again. R. 28 (Sent’g Hr’g Tr. at 12) (Page ID #153).

       On July 19, 2017, Hatcher was named in a one-count indictment. R. 1 (Indictment) (Page
ID #1). On May 30, 2018, after Hatcher’s recapture, a two-count Superseding Indictment was
filed, adding a count for his escape from the RCC. R. 11 (Superseding Indictment ¶ 2) (Page ID
#31). On July 9, 2018, Hatcher pleaded guilty to both counts: Felon in Possession of a Firearm
and Ammunition (Count 1), 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(a)(2); and Escape (Count 2),
18 U.S.C. § 751(a).
 No. 18-4092                            United States v. Hatcher                                    Page 3


        On October 5, 2018, the district court gave notice of a possible upward variance in
advance of Hatcher’s sentencing hearing, based upon the following 18 U.S.C. § 3553(a) factors:

        1. The nature and circumstances of the offense.
        2. The history and characteristics of the defendant, including his criminal
           history.
        3. The need for the sentence imposed to reflect the seriousness of the offense, to
           promote respect for the law, to provide just punishment for the offense, to
           afford adequate deterrence to criminal conduct, and to protect the public from
           further crimes of the defendants.

R. 19-1 (Notice of Possible Upward Variance) (Page ID #125).

        The sentencing hearing took place on October 18, 2018. At the hearing, the parties
agreed that the guidelines range was forty-one to fifty-one months, and the district court
reiterated that it had given notice of a possible upward variance. R. 26 (Sent’g Hr’g Tr. at 5)
(Page ID #146). Hatcher’s counsel proceeded to provide background on the adversity that
Hatcher had encountered throughout his life, including multiple stabbings and gunshot wounds, a
physically abusive father, diagnoses for bipolar disorder and depression, attempted suicide, and a
history of extensive substance abuse. Id. at 5–9. The government then stated it was seeking a
sentence “at the high end of the guideline range.” Id. at 11.1

        During its statement, the Assistant U.S. Attorney responded to Hatcher’s assertion that he
carried the firearm for protection as follows:

        I would submit that the possession of the firearm was not solely for protection.
        The investigation revealed that shell casings discovered from a shooting three
        days prior to when the defendant was shot [on April 13, 2017] matched the
        firearm that he had on his person.
                So while, of course, I don’t know the specifics of what happened then,
        I think that certainly suggest[s] a possibility that the defendant was involved in a
        shooting three days prior and perhaps his victimization on the day of the offense
        was in retaliation for that. I don’t know.

Id. at 11–12. The AUSA then confirmed with the district court that the government had shell
casings that matched the firearm found on Hatcher, and stated: “He keeps going back to this

         1Pursuant to the parties’ Rule 11(c)(1)(B) plea agreement, the parties were obligated to recommend a
sentence within the guidelines range. R. 13 (Plea Agreement ¶ 12) (Page ID #39).
 No. 18-4092                         United States v. Hatcher                              Page 4


very same difficult area, and he keeps being involved in these difficult situations and these
violent situations.” Id. at 12. An ATF special agent affirmed that the firearm was used three
days prior to when Hatcher was shot on April 13; that in the course of the earlier shooting, two
non-party victims were shot; and that one of the victims may have fired at the other. Id. at 15.
Of the seven spent shell casings, four matched the firearm found on Hatcher three days later. Id.

          The district court and Hatcher’s counsel then debated whether Hatcher was justified in
escaping from the RCC. Id. at 15–18. The district court rejected Hatcher’s argument and stated:
“And that’s why he’s going off unfortunately to serve a very lengthy time, because the
circumstances here and the history here, the possession of the gun, and obviously the gun,
whether it’s by him or someone else, certainly willing to use it.” Id. at 18. The district court
continued:

          He leaves and he absconds and the timeline, as the government sets forth as is
          agreed. He gets shot. He leaves. He absconds. We don’t discover him until
          13 months later. At that time, he has a loaded firearm on him which, again, we
          can’t prove definitively that he is the one that used that firearm to shoot other
          individuals or discharge it, but three days earlier, that same handgun had been
          used and discharged. So we know that.

Id. at 19. The district court then stated that Hatcher had “five juvenile convictions ranging from
criminal trespass, burglary, two adult convictions for robbery and he has a federal felon in
possession of a firearm.” Id. at 19–20.

          After recounting this background, the district court acknowledged that there would be a
sentencing disparity “because I intend to vary upward based upon the conduct and the record of
this defendant and the fact that he’s previously served a stint in prison for just the same offense
for which he’s here for now.” Id. at 20. The district court then explained that Hatcher had a
violent record, adding that “as we now know, of course, [Hatcher] returned to the old
neighborhood and continued to use a firearm or have a firearm on or about his person.” Id. at 21.
Returning once more to Hatcher’s argument that he fled the RCC out of fear, the district court
stated:

          There’s other ways he could have gone about this rather than escape, and then
          almost immediately gets involved again in violent conduct either on his own
          behalf or in interaction with others resulting in his own injury.
 No. 18-4092                               United States v. Hatcher                                          Page 5


Id. at 22. The district court concluded that “for those reasons,” it would sentence Hatcher to
seventy-two months in prison. Id.2 Confirming that this sentence was an upward variance from
the fifty-one months at the top of the guidelines range, the district court stated that “[i]t’s
necessary for all the reasons I’ve just stated.” Id.

         Upon the district court’s inquiry regarding any objections under United States v. Bostic,
371 F.3d 865 (6th Cir. 2004), Hatcher’s counsel stated, “[C]learly I would object to the court’s
upward variance and ask the court to reconsider that.” R. 26 (Sent’g Hr’g Tr. at 25) (Page ID
#166).     The district court responded that Hatcher’s prior, forty-six-month sentence was
insufficient to deter him from criminal conduct, and that “within a short period of time upon his
escape . . . he once, again, returned to the same life-style and possession of a firearm, which is
cause for the court’s upward variance.” Id.

         Hatcher timely appealed his sentence.

                                               II. DISCUSSION

         On appeal, Hatcher claims that his sentence was unreasonable for three reasons. First, he
claims that the district court’s reliance on his alleged involvement in the April 10, 2017, shooting
was surprising and prejudicial. Second, he claims that a preponderance of the evidence did not
support the district court’s reliance on his alleged involvement in this shooting. Third, he claims
that the district court erred in misstating the number of adult convictions for robbery that are in
his criminal record. It is undisputed that the first and third claims are claims of procedural error;
the parties dispute whether the second is a claim of procedural or substantive error. We conclude
that, regardless of the standard of review, the district court committed reversible error with
respect to the first and second claims, and committed harmless error with respect to the third
claim.




         2The   district court made two technical errors in imposing this sentence, which it corrected promptly. First,
the district court initially stated that it would impose a sentence of “17 months on each count,” and then changed this
number to seventy-two. R. 26 (Sent’g Hr’g Tr. at 22) (Page ID #163). Second, the statutory maximum on Count 2
was sixty-months, so the district court amended the sentence to sixty-months on Count 2 to run concurrently with
the seventy-two-month sentence on Count 1. Id. at 24–25.
 No. 18-4092                         United States v. Hatcher                                 Page 6


A. Standard of Review on Procedural Reasonableness Claims

        As a preliminary matter, the parties dispute whether Hatcher’s procedural reasonableness
claims are reviewed for abuse of discretion or plain error. Although Hatcher stated that he
objected “to the court’s upward variance,” id., the government correctly points out that he did not
object to “any specific procedural deficiencies at the sentencing hearing.” Appellee Br. at 23.
Hatcher tellingly offers no argument in response. In the context of claims of procedural error,
we have held that when a defendant objects “at such a high degree of generality that the district
court has no opportunity to correct its purported error and the court of appeals has been deprived
of a more detailed record to review,” plain-error review applies. United States v. Simmons, 587
F.3d 348, 358 (6th Cir. 2009). For this reason, we conclude that Hatcher has not preserved his
claims of procedural error, and we will review these claims for plain error. “A ‘plain error’ is an
error that is clear or obvious, and if it affects substantial rights, it may be noticed by an appellate
court.” United States v. Barajas–Nunez, 91 F.3d 826, 830 (6th Cir. 1996) (citations omitted).
This court “should correct a plain forfeited error affecting substantial rights if the error ‘seriously
affect[s] the fairness, integrity or public reputation of judicial proceedings.’” United States v.
Olano, 507 U.S. 725, 736 (1993) (quoting United States v. Atkinson, 297 U.S. 157, 160 (1936))
(alteration in original).

B. Hatcher’s Procedural Reasonableness Claims

        The parties agree that Hatcher’s first and third claims relate to procedural reasonableness.
The first claim challenges the district court’s improper reliance on Hatcher’s alleged involvement
in the earlier shooting, and the third challenges the district court’s mistaken reference to two
adult convictions for robbery.      Both claims demonstrate plain error in the district court’s
sentence, but only the first demonstrates reversible error.

        1. The District Court’s Reliance on Surprising and Prejudicial Information

        For Hatcher’s first claim, we must determine as an initial matter whether or not the
district court actually relied on a belief that Hatcher was involved in the uncharged, April 10
shooting in sentencing him. A sentencing court commits procedural error in this manner “only if
it based the defendant’s sentence on . . . erroneous information.”         United States v. Adams,
 No. 18-4092                          United States v. Hatcher                                 Page 7


873 F.3d 512, 518 (6th Cir. 2017). This requires the court to “look to the sentencing decision
with an eye for whether the information in question appears to have been ‘an important factor in
determining [the] sentence.’” United States v. Wilson, 614 F.3d 219, 224 n.3 (6th Cir. 2010)
(quoting United States v. González–Castillo, 562 F.3d 80, 81 (1st Cir. 2009)). In short, there can
be no error unless the district court relied on the information being challenged.

        Although Hatcher may overstate the individual weight of each of the four references by
the district court to the uncharged shooting, the four references taken together—and the final
reference, in particular—represent an unambiguous reliance on this information.               The first
reference is moderately indicative of reliance. The district court stated that Hatcher is “going off
unfortunately to serve a very lengthy time” in part because of “the gun, whether it’s by him or
someone else, certainly willing to use it.” R. 26 (Sent’g Hr’g Tr. at 18) (Page ID #159). Given
the colloquy that had just transpired regarding Hatcher’s possible use of the firearm in the
shooting three days earlier, it is likely that the district court referred here to that shooting. At the
same time, Hatcher’s criminal record is replete with violent conduct, and this statement could be
a mere observation that Hatcher was “certainly willing” to use violence against others. Id. The
second and third references are less clear than the first. The second reference appears during the
district court’s recounting of the events as presented at the sentencing hearing; there is no
indication that the district court relied on the observation that “th[e] same handgun had been used
and discharged.” Id. at 19. The third reference similarly does not indicate definitively whether
the district court would rely on Hatcher’s alleged participation in the shooting in sentencing him.
The district court’s disjunctive conclusion—that Hatcher “continued to use a firearm or have a
firearm on or about his person,” id. at 21 (emphasis added)—makes it uncertain whether, in this
particular statement, the district court relied on Hatcher’s involvement in the uncharged shooting
in sentencing him.

        The fourth and final reference, however, clearly incorporates Hatcher’s alleged
involvement in the prior shooting into the district court’s sentence. The district court stated that
“almost immediately” after Hatcher escaped from the RCC in March 2017, he “g[ot] involved
again in violent conduct either on his own behalf or in interaction with others resulting in his
own injury,” and then stated that “for those reasons,” the upward variance was necessary. Id. at
 No. 18-4092                              United States v. Hatcher                                        Page 8


22. Unlike in the first statement, in which the district court’s suggestion that Hatcher was
“certainly willing to use” the gun could have been a reference to other incidents of violence in
his record, this statement explicitly identifies the violent conduct that took place “almost
immediately” after Hatcher left the RCC. This could only correspond to two incidents: the
uncharged shooting (on April 10) and an unknown assailant shooting Hatcher three days later
(on April 13).      The subsequent phrase—“either on his own behalf or in interaction with
others”—confirms that the district court was referring to Hatcher’s alleged involvement in the
uncharged shooting, not to him being shot three days later. Id. That is, the phrase “immediately
gets involved again in violent conduct either on his own behalf or in interaction with others”
cannot mean “immediately gets shot.”3 The statement is an unmistakable observation that
Hatcher was involved in the uncharged shooting, and that this information, in part, justifies the
lengthy sentence. Without question, the reliance is not as clear as in United States v. Fleming,
for example, in which “[t]he district court explicitly said that its decision to double Fleming’s
sentence was based on [a local news] article, explaining that the article was ‘[i]n large part . . .
some indication of why long, lengthy sentences are necessary to try and deter’ cocaine
trafficking.” 894 F.3d 764, 768 (6th Cir. 2018) (alterations in original). Yet we have vacated
sentences based on district court statements that signal less obvious reliance on impermissible
considerations, when such statements “imply” consideration of such information rather than
explicitly relying on it. United States v. Hughes, 283 F. App’x 345, 353–54 (6th Cir. 2008)
(“[T]he record implies that the district court may have considered the circumstances surrounding
the government’s decision to prosecute Hughes when fashioning his sentence.”) (emphasis
added).     In this case, the district court’s last reference to Hatcher’s “violent conduct,” in
particular, manifests clear reliance on a belief that Hatcher was involved in the April 10 shooting
as a reason to impose a lengthy sentence.




          3The dissent believes otherwise. In its view, the district court’s statement that Hatcher became “involved
again” in violent conduct most naturally refers to Hatcher being the victim of a crime (one in which he apparently
did not fight back, see R. 17 (PSR ¶ 8) (Page ID #97)), rather than to him firing a weapon in a shootout. We are
unable to comprehend why the district court would refer to an incident in which Hatcher was shot once from behind
in an assassination-style hit as him regrettably becoming “involved again in violent conduct.” R. 26 (Sent’g Hr’g
Tr. at 22) (Page ID #163).
 No. 18-4092                                United States v. Hatcher                                          Page 9


         Having determined that the district court did, in fact, rely on Hatcher’s alleged
involvement in the uncharged shooting in fashioning his sentence, the next question is whether
this reliance was procedurally unreasonable. One way in which a sentence may be procedurally
unreasonable is when “the facts or issues on which the district court relied to impose a variance
came as a surprise and [the defendant’s] presentation to the court was prejudiced by the
surprise.” United States v. Coppenger, 775 F.3d 799, 804 (6th Cir. 2015) (quoting United States
v. Rossi, 422 F. App’x 425, 432 (6th Cir. 2011)). We have concluded that a defendant was
surprised by such “facts or issues,” for example, when a sentencing court relied on information
that was “neither signaled in the presentence report nor otherwise reasonably foreseeable.” Id.
A defendant may be prejudiced by such surprise when he or his counsel do not have “a
meaningful opportunity to contest the veracity or relevance of the information” relied upon by
the district court. Fleming, 894 F.3d at 769.

         Hatcher argues first that the district court’s consideration of the uncharged shooting was
surprising because, despite the parties’ plea agreement allowing the government to submit any
relevant sentencing information for inclusion in the PSR, the PSR did not mention the shooting.
Appellant Br. at 8, 20.4 The notice of possible upward variance from the district court is
similarly silent as to the shooting. The government responds that the information could not have
been surprising because “the government disclosed the specific facts as part of discovery,” it was
“relevant to the danger to the community” that “bullets” from the firearm Hatcher possessed
were found at a shooting three days earlier, and the district court provided written notice in
advance of the hearing that it was considering varying upward. Appellee Br. at 26, 28.

         None of the government’s arguments are persuasive. Neither the PSR nor the notice of
possible upward variance put Hatcher on notice that this information would be relied upon at
sentencing. The fact that some information regarding the uncharged shooting was provided to
Hatcher in discovery does not alter the fact that neither Hatcher nor his counsel could have
“anticipate[d] the weight the court ultimately assigned to th[is] consideration” at sentencing.

         4Hatcher   adds that if the government intended to rely on this information at sentencing, it was required to
file this information with the district court no later than one week prior to sentencing, Appellant Br. at 20, but as he
acknowledges later in his brief, “the Government did not even allege . . . that Mr. Hatcher was involved in or fired a
gun at the Uncharged Shooting,” id. at 27.
 No. 18-4092                        United States v. Hatcher                             Page 10


Coppenger, 775 U.S. at 805. The district court did “not just ma[k]e in passing” a reference to
this information, Fleming, 894 F.3d at 769, but rather inquired about the shooting repeatedly and
explicitly regarded it as a reason for the upward variance. In considering what type of issues
Hatcher’s counsel should have expected to arise at the hearing, we find useful the Supreme
Court’s discussion in Irizarry v. United States of how a “competent lawyer” would typically
prepare for sentencing. 553 U.S. 708, 716 (2008) (quoting United States v. Vega-Santiago,
519 F.3d 1, 5 (1st Cir. 2008)). In the Supreme Court’s view, defense counsel can “anticipate
most of what might occur at the sentencing hearing . . . based on the trial, the pre-sentence
report, the exchanges of the parties concerning the report, and the preparation of mitigation
evidence.” Id. (quoting Vega-Santiago, 519 F.3d at 5). Here, Hatcher did not go to trial; the
presentence report was silent as to the uncharged shooting, so there was no exchange about the
PSR putting Hatcher or his counsel on notice of this issue; and investigation into an uncharged
event does not fall into the scope of preparing mitigation evidence.

       Although Hatcher was on notice that his sentencing would involve consideration of his
danger to the community, this did not make him aware that evidence of a prior shooting—to
which not even the government alleged he was connected—would be relevant. It is true that,
unlike in Fleming, Coppenger, and other cases in this circuit, the defendant here could have
somehow ascertained the information upon which the district court would rely at sentencing.
Cf. United States v. Penny, 777 F. App’x 142 (6th Cir. 2019) (district court relied on information
from a codefendant’s confidential proffer, preventing the defendant from ascertaining the
information prior to sentencing). But the question is not whether there was some conceivable
way for the defendant to find out the allegedly surprising information prior to sentencing; rather,
it is whether such information was included in the presentence report or was “otherwise
reasonably foreseeable.” Coppenger, 775 F.3d at 804. In this case, it was not.

       The next question is whether this surprise prejudiced Hatcher. There are several reasons
why it did. First, the district court did not make clear its intention to rely on Hatcher’s alleged
participation in the April 10 shooting until it announced his sentence. Specifically, the district
court’s fourth and final reference to this shooting—the clearest reference linking Hatcher to the
shooting and incorporating this information into the sentence—came immediately before the
 No. 18-4092                         United States v. Hatcher                              Page 11


district court stated that it would sentence Hatcher to seventy-two months in prison. As in
Fleming, once this reliance was made clear, “the train had left the station and the court was
already rendering its sentence.” 894 F.3d at 771. Second, even if the district court had clarified
earlier that it would rely on this information, the suddenness of this information’s relevance to
Hatcher’s sentence left his counsel without a “meaningful opportunity,” id. at 769, to attack the
inference drawn by the district court. As Hatcher makes clear in his brief, had he known
beforehand that this information would be relied upon at sentencing, his counsel could have
asked the district court for a formal evidentiary hearing to cross-examine Agent Hartnett and
others involved in the investigation of the April 10 shooting; requested a testing of the alleged
bullet casings to determine if, in fact, they matched the firearm found on his person; and
interviewed witnesses of the April 10 shooting to develop testimony. Appellant Br. at 22. This
distinguishes Hatcher’s case from those in which the defendant fails to show how he might have
challenged the relied-upon information. See Rossi, 422 F. App’x at 433–34 (“Rossi argues only
generally that ‘[n]othing about the sentencing proceedings . . . suggested the need to marshal
arguments against a 144–month sentence,’ Appellant Br. at 11, but does not indicate what he
would have done differently at the sentencing hearing.”).

       It is true that, unlike in Fleming, for example, counsel for the defendant did not make any
contemporaneous objection to the relevance of this information or indicate any need for a further
evidentiary hearing on this issue. See Penny, 777 F. App’x at 148 (noting in the context of
prejudicial surprise that the defendant failed to object to the district court’s announcement that it
would rely on the relevant information). Even if the district court earlier had announced its
intention to rely on Hatcher’s alleged involvement in the April 10 shooting, however, it would be
improper for this court to foreclose Hatcher’s procedural reasonableness challenge simply
because his counsel did not object. As in Fleming, “a meaningful opportunity” for defense
counsel to address the information at sentencing would have “allow[ed] counsel time to digest
the information” and form a coherent response. 894 F.3d at 769. Furthermore, to accept the
government’s argument that there was no prejudice because “counsel did not object to the
introduction of the information at sentencing, nor did counsel either ask for the opportunity to
question the case agent or ask for a continuance to conduct further investigation,” Appellee Br. at
26, would render superfluous the application of plain-error review to Hatcher’s claim—there
 No. 18-4092                              United States v. Hatcher                                      Page 12


would be no inquiry into whether the defendant’s substantial rights were affected, by virtue of
failing to object and thereby failing to show prejudice. As we have explained, a defendant’s
“failure to object to the error . . . of course provides the reason why he must meet the rigorous
plain error standard. But this failure, in and of itself, does not provide a basis for concluding that
[the defendant] failed to demonstrate a ‘reasonable probability’ that his substantial rights were
affected.” United States v. Monie, 858 F.3d 1029, 1032 (6th Cir. 2017) (quoting United States v.
Sanya, 774 F.3d 812, 818 (4th Cir. 2014)). For the foregoing reasons, the district court’s reliance
on Hatcher’s alleged involvement in the April 10 shooting constituted procedural error as a
prejudicial surprise to Hatcher.

        We further conclude that the district court’s sentence contained “not only procedural
error, but plain error, that was not harmless.” Coppenger, 775 F.3d at 806. The preceding
analysis demonstrates why there was plain error here: The district court should have realized
that it relied upon information “that the parties might reasonably not have anticipated would be
relevant.” Fleming, 894 F.3d at 771. As explained above, the district court’s reliance on this
information at sentencing was explicit and there was no indication prior to sentencing that
Hatcher could have been aware that this information would play a significant role in his
sentencing. The plain error also affected Hatcher’s substantial rights. “A sentencing error
affects a defendant’s substantial rights when there is a reasonable probability that, but for the
error, she would have received a more favorable sentence.”                       Wilson, 614 F.3d at 223.5
“A ‘reasonable probability’ is a probability sufficient to undermine confidence in the outcome.
United States v. Bagley, 473 U.S. 667, 682 (1985). The district court explained its upward
variance in part by reference to Hatcher’s “violent conduct” immediately after escaping from the
RCC, which, as discussed, unmistakably refers to the April 10 shooting. There is a sufficient
probability that, had Hatcher been able to subject this belief to meaningful adversarial testing, he
would have demonstrated that he was not involved in the shooting, and that his sentence would
have been lower. Finally, as in Fleming and Coppenger, this procedural error affected the
“fairness, integrity or public reputation of judicial proceedings.”                 Olano, 507 U.S. at 736

        5We    have also articulated a “second interpretation” of substantial rights—“[t]he substantial right to be
sentenced pursuant to § 3553(c),” without reliance on impermissible factors—that need not be addressed here.
United States v. Cabrera, 811 F.3d 801, 812–14 (6th Cir. 2016).
 No. 18-4092                        United States v. Hatcher                             Page 13


(quoting Atkinson, 297 U.S. at 160). That the district court relied on information that even the
government had not explicitly advanced as a basis for enhancing Hatcher’s sentence, without an
opportunity for Hatcher to subject this information to robust, critical examination, satisfies this
final requirement of the plain-error standard.

       2. The District Court’s Reliance on Mistaken Criminal History Information

       Our assessment of Hatcher’s procedural reasonableness claim relating to his adult
convictions for robbery is simpler. Hatcher has only one adult conviction for robbery, see R. 17
(PSR ¶ 41) (Page ID #103), but the district court stated that he had two. R. 26 (Sent’g Hr’g Tr.
at 19) (Page ID #160). The government concedes that this error was obvious or clear. See
Appellee Br. at 40. The error did not affect Hatcher’s substantial rights, however, because 1) the
misstated number of robbery convictions did not alter Hatcher’s criminal history score, which the
district court correctly found, R. 26 (Sent’g Hr’g Tr. at 5) (Page ID #146), and 2) more
significantly, the district court emphasized Hatcher’s assault conviction—as opposed to the
number of adult robbery convictions Hatcher had—when stating that he had a propensity for
violence. There is no indication in the record—let alone a “reasonable probability,” Bagley, 473
U.S. at 682—that the mistaken statement regarding two adult robbery convictions affected the
district court’s sentence. This error was harmless.

C. Hatcher’s Remaining Claim

       The parties dispute whether Hatcher’s remaining claim—that the district court relied on
an impermissible factor in sentencing him—relates to procedural or substantive reasonableness.
If the claim were for procedural error, we would consider it as we have considered the two
claims above. If the claim were for substantive error, however, having concluded that Hatcher’s
sentence was procedurally unreasonable, we would not address this claim. See Adams, 873 F.3d
at 520 (citing United States v. Bolds, 511 F.3d 568, 581 (6th Cir. 2007)) (“When reviewing a
sentence’s reasonableness, we typically first address the procedural reasonableness of a sentence
and do not analyze its substantive reasonableness unless the sentence is ‘procedurally sound.’”).
Without deciding whether the claim more properly fits under the heading of procedural or
substantive reasonableness, in the interest of providing clarity on remand, we will address the
 No. 18-4092                                United States v. Hatcher                                        Page 14


district court’s reliance on Hatcher’s involvement in the April 10 shooting as a procedural
reasonableness issue.

         District courts are permitted to make “reasonable inferences from facts in the record
when fashioning a sentence.” United States v. Parrish, 915 F.3d 1043, 1048 (6th Cir. 2019).
These inferences must be supported by a preponderance of the evidence. See United States v.
Watts, 519 U.S. 148, 157 (1997) (permitting consideration of conduct underlying an acquitted
charge “so long as that conduct has been proved by a preponderance of the evidence”); United
States v. Mendez, 498 F.3d 423, 426 (6th Cir. 2007) (“Watts preceded [United States v.] Booker,
[543 U.S. 220 (2005),] but this court has repeatedly held since Booker that sentencing courts may
still find facts using the preponderance-of-the-evidence standard.”). Hatcher argues that the
district court’s inference that he was involved in the April 10 shooting was “unsupported” by the
record. Appellant Br. at 36. We agree. The record plainly demonstrates that a preponderance of
the record evidence did not support the district court’s reliance on Hatcher’s alleged involvement
in the April 10 shooting. In lieu of actual evidence linking Hatcher to the April 10 shooting, the
government offered the unsworn testimony of an ATF special agent who claimed that four shell
casings from that shooting matched the firearm found on Hatcher three days later.                                  The
government provided no documentation to support this assertion and acknowledged that “since
no one would cooperate [in the investigation of the April 10 shooting], they could never prove
that or solve that case.” R. 26 (Sent’g Hr’g Tr. at 15) (Page ID #156). The government did not
even allege that Hatcher was involved in the shooting; the Assistant U.S. Attorney only stated
that it was a “possibility” and “I don’t know.” Id. at 11–12. Put simply, “the district court was
imputing some nefarious conduct to [Hatcher] that the record simply does not support.” United
States v. Heard, 749 F. App’x 367, 384 (6th Cir. 2018) (Moore, J., dissenting). To rely on such
an inference based on a complete absence of record evidence was plain error.6




         6The    dissent theorizes several other ways in which the district court could have believed that Hatcher was
connected to the firearm, such as negligently letting it fall into someone else’s hands. Besides the fact that the
district court’s references to Hatcher’s involvement in the April 10 shooting unambiguously place him as the
shooter, the parties did not advance any of the theories suggested by the dissent, nor does the record indicate that the
district court relied on any of them at sentencing.
 No. 18-4092                        United States v. Hatcher                             Page 15


        We have held in other cases that a district court may not rely on similarly threadbare
evidence to connect a defendant to other criminal conduct for sentencing purposes. See United
States v. Van, 541 F. App’x 592, 594 (6th Cir. 2013) (holding that district court’s reliance on a
belief that the defendant’s crime “must have been part of a greater ‘scheme’” was unreasonable);
United States v. Blackman, 625 F. App’x 231, 237 (6th Cir. 2015) (holding that district court’s
inference that a defendant’s picture of himself with a firearm necessarily connected that firearm
with the defendant’s involvement in a drug-trafficking conspiracy was unreasonable). See also
United States v. Worex, 420 F. App’x 546 (6th Cir. 2011) (holding that district court, in
sentencing the defendant to an upward variance, erred in failing to find by a preponderance of
the evidence that the defendant had been involved in uncharged criminal activity). Given the
lack of evidence before the district court at the sentencing hearing related to the April 10
shooting, “[o]nly through supposition and ‘mere allegation’” could the district court have relied
on Hatcher’s alleged involvement in that shooting in sentencing him. Blackman, 625 F. App’x at
237 (quoting United States v. Robison, 904 F.2d 365, 371 (6th Cir. 1990)).

        As for Hatcher’s substantial rights, for the same reasons discussed supra Part II.B.1.,
there is a reasonable probability that his sentence would have been lower had the district court
not relied in part upon a belief that Hatcher was involved in the April 10 shooting. Finally, as
this court held in Wilson, “basing a criminal sentence on a non-existent material fact threatens to
compromise the fairness, integrity, or public reputation of [judicial] proceedings.” 614 F.3d at
225 (quoting González–Castillo, 562 F.3d at 83). Given that the district court based its sentence
in part on a belief unsupported by the factual record, this prong of the plain-error standard is
satisfied.

                                      III. CONCLUSION

        For the foregoing reasons, we VACATE Hatcher’s sentence and REMAND for
resentencing consistent with this opinion.
 No. 18-4092                        United States v. Hatcher                              Page 16


                                       _________________

                                            DISSENT
                                       _________________

       SUTTON, Circuit Judge, dissenting. Andre Hatcher has twice illegally possessed a
firearm, and twice escaped from custody. His last sentence was for 46 months. To prevent a
third turn of the wheel, the district court varied Hatcher’s sentence 21 months above the
guidelines range from 51 months to 72 months. That was a reasonable decision. The majority
assumes that plain-error review applies to his new arguments on appeal. I agree. But the court
then concludes that he has met this lofty standard. I respectfully disagree.

       As a juvenile, Hatcher collected convictions for burglary, theft, trespass, menacing,
intimidating a witness, and assault. As an adult, he served two years for robbery and felonious
assault. Only a year after his release, police caught him with a pistol, earning him a 46-month
felon-in-possession sentence. He then escaped from federal custody and returned to his old
neighborhood. There he lived on the lam until an unknown assailant shot him, at which point
authorities discovered another firearm on him. He was taken to a hospital for medical treatment,
only to escape again and return to his neighborhood. Authorities found him about a year later
after he became the victim of yet another shooting.

       The district court fairly thought a record like this raises public safety concerns. Chief
among them, Hatcher previously received a sentence of 46 months for being a felon-in-
possession, and that sentence did not deter him from committing the same offense in the same
neighborhood soon after. Because Hatcher’s guidelines range topped out at 51 months, just five
months over his prior 46-month sentence for the same offense, the district court opted to vary
upward.

       This rationale formed the primary basis for Hatcher’s sentence. When Hatcher lodged a
general objection to the length of his sentence in response to the district court’s United States v.
Bostic question, 371 F.3d 865 (6th Cir. 2004), the court said this:

       Again, a 46-month sentence that had been earlier imposed for a felon in
       possession was not sufficient to deter the defendant, and within a short period of
       time upon his escape, obviously, a relatively short period, he once, again, returned
 No. 18-4092                          United States v. Hatcher                            Page 17


          to the same life-style and possession of a firearm, which is cause for the court’s
          upward variance.

R. 26 at 25. No one—not Hatcher, not the majority—contests the propriety of the considerations
mentioned in this statement. And the record provides no reason to believe the district court’s
decision turned on anything else.

          Hoping to lower his sentence, Hatcher targets two procedural errors in his sentencing.
Because he did not air these grievances before the district court, I share the court’s assumption
that plain-error review applies. Neither claim meets this steep and imposing standard.

          Unfair surprise? Hatcher initially complains that he was unfairly prejudiced by the
prosecution’s introduction of evidence that shell casings from his firearm were found at an
uncharged shooting three days prior. But a court’s use of information during sentencing does not
make a sentence procedurally unreasonable unless that information is not “reasonably
foreseeable,” depriving the defendant of the ability to respond meaningfully. United States v.
Coppenger, 775 F.3d 799, 804 (6th Cir. 2015). That does not describe this case. As Hatcher
admits, the government disclosed all of its evidence about the shell casings and the shooting “as
part of discovery.” Appellant Br. 20. Hatcher had ample reason to see the relevance of the
information, as it connected a serious crime to the same weapon that prompted his possession
charge.

          Making matters more difficult for Hatcher, it was he, not the government, who steered
the sentencing hearing toward a discussion of the shell casings. The prosecution did not mention
this evidence until Hatcher argued in mitigation that he carried the weapon only for protection.
In response, the government stated that it “would submit that the possession of the firearm was
not solely for protection,” using the uncharged shooting as evidence that Hatcher possessed a
gun recently used in criminal activity. R. 26 at 11–12. Hatcher had every reason to know that,
by arguing he possessed the gun for self-defense, this evidence could surface.

          Hatcher has no good answer. He complains that this information did not appear in his
presentence report. But the Criminal Rules do not impose a “categorical requirement of prior
 No. 18-4092                         United States v. Hatcher                               Page 18


notice of the court’s intent to vary based on information not contained in the presentence report.”
Coppenger, 775 F.3d at 804 (emphasis removed). He offers no authority to the contrary.

       Hatcher adds that the government violated a district court rule that requires parties to file
with the Court “any information the parties intend to rely upon at the time of sentencing” no later
than one week before sentencing. N.D. Ohio Local Crim. R. 32.2(c). It’s hard to say whether
the government “rel[ied]” upon this information within the meaning of the Rule, as it raised the
incident to rebut Hatcher’s contention that he carried a gun only for self-defense. The rule at any
rate binds the parties, not the district court, and thus offers no ground for challenging a sentence.

       Tacking in another direction, Hatcher says he would have handled the sentencing hearing
differently had he known that evidence of the casings would be introduced. He could have, he
says, asked for a formal evidentiary hearing, requested additional testing of the bullets, or
interviewed those at the scene of the other shooting. But if so, why didn’t he request leave to
take these steps when given the chance during his hearing? And why didn’t he investigate these
options after the government revealed this evidence of this incident during discovery? The
problem for Hatcher is that the government revealed the information in discovery, and he had
serial opportunities to do something about it. No less significantly, he has made no effort to
show how taking these steps would have improved his lot at sentencing.

       No published case counsels a different outcome. In United States v. Fleming, the district
court gave a defendant (charged with cocaine-related offenses) an article about opioid overdoses
on the day of the hearing and set the defendant’s sentence on that basis. 894 F.3d 764, 766–67
(6th Cir. 2018). But in this case, the government apprised Hatcher of material evidence that he
had every reason to believe might come into play, particularly if he claimed that he carried the
gun only for self-defense. United States v. Coppenger is no more helpful. 775 F.3d at 804–06.
That trial judge relied extensively on facts found in the presentence reports of other defendants,
and the information contained in them was not the sort of “garden variety consideration” that
defense counsel could have anticipated. Id. Not so with this trial judge.

       Uncharged conduct? Hatcher submits that the district court erred for a different reason in
relying on the shooting three days earlier—that it used uncharged conduct against him. But trial
 No. 18-4092                          United States v. Hatcher                            Page 19


judges may consider a wide range of conduct in deciding how to sentence someone, so long as
they find all necessary facts by a preponderance of the evidence. See United States v. Watts,
519 U.S. 148, 156–57 (1997). Information related to the severity and extent of a defendant’s
prior conduct qualifies as relevant. See Pepper v. United States, 562 U.S. 476, 489 (2011). In
this case, the district court had a legitimate basis to consider the uncharged shooting. The use of
Hatcher’s gun in the shooting three days earlier raised several possibilities, none flattering.
Hatcher might have participated in the shooting, prompting the target of that shooting (or a
compatriot) to retaliate three days later. He might have lent the gun to someone who participated
in the shooting. He might have negligently permitted the gun to fall into the wrong hands. Or he
might have purchased the gun during the three days between the shooting and his arrest, in which
case he likely bought it from a violent criminal or someone closely connected to a violent
criminal. Any of these possibilities raised legitimate sentencing considerations.

       Hatcher focuses on the first possibility, maintaining that the court could not show by a
preponderance of the evidence that he participated in the shooting. But that is not what the court
did. It acknowledged that it could not “prove definitively that he is the one that used that
firearm.” R. 26 at 19. It relied instead on its conclusion that someone had used the gun in the
shooting three days earlier. All that indicates is that one of the possibilities discussed above
occurred, suggesting that Hatcher’s possession created more danger for the community than a
guidelines sentence would indicate. There is a difference between illegal possession of some
guns (say one just used to shoot someone) and others (say one placed on a mantel), and a trial
judge may account for that history.

       But what about the part of the hearing, Hatcher counters, in which the district court said
he would serve a “very lengthy time” because of the “circumstances” of his offense, adding that
“the gun, whether it’s by him or someone else, [someone is] certainly willing to use it”? R. 26 at
18. Yes, the judge said “by him,” which Hatcher emphasizes. But he brushes past the court’s
reference to “or someone else.” Id. The statement does not target Hatcher alone.

       The same goes for another passage Hatcher invokes, in which the court observed that it
could not “prove definitively that he is the one that used the firearm to shoot other individuals or
discharge it, but three days earlier, that same handgun had been used and discharged . . . [s]o we
 No. 18-4092                        United States v. Hatcher                              Page 20


know that.” Id. at 19.      This language, too, speaks only of the public risk that Hatcher’s
possession of the gun posed, not that he pulled the trigger.

       A third comment flagged by Hatcher fares no better. In it, the court criticizes the fact that
Hatcher “returned to the old neighborhood” and either “continued to use a firearm or have a
firearm on or about his person.” Id. at 21. The “or” makes all the difference. Either Hatcher
possessed and used the weapon, or he possessed the weapon without using it. One or the other
must be true.

       That leaves one last comment, in which the court said that after Hatcher’s escape he
“almost immediately [got] involved again in violent conduct either on his own behalf or in
interaction with others resulting in his own injury.” Id. at 22. It pays to know that this statement
came in response to an exchange with Hatcher’s defense counsel about why his client fled. Read
in context, the “violent conduct . . . in interaction with others” most naturally refers to the
shooting that put Hatcher in the hospital, not to the shooting that occurred three days prior. Id.
No plain error occurred.